Citation Nr: 0511936	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right hip 
disability as secondary to service connected disabilities 
and/or medications prescribed for service connected 
disability.

2.  Entitlement to service connection for right knee 
disability as secondary to service connected disabilities 
and/or medications prescribed for service connected 
disability.

3.  Entitlement to an initial evaluation in excess of 60 
percent for thoracolumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle disability.

5.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946, and from July 1953 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.



REMAND

The Board initially notes that the veteran perfected an 
appeal with respect to an August 1997 RO rating decision 
which granted service connection for lumbar spine and left 
ankle disability, and assigned initial ratings of 20 percent 
and 0 percent, respectively.  An RO rating decision dated 
January 1999 granted the maximum 60 percent schedular rating 
for lumbar spine disability under the version of Diagnostic 
Code 5293 then in existence, and increased the disability 
evaluation for the left ankle rating to 20 percent.  By 
letter dated January 15, 1999, the RO notified the veteran 
that he had been granted a "total grant of benefits sought 
on appeal," and no further action was taken on the claims.  
A claimant is presumed to be seeking the maximum benefits 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).

In the January 1999 rating decision, the RO specifically 
noted that a higher 20 percent rating was available for the 
veteran's left ankle disability under the schedular criteria 
of Diagnostic Code 5271.  Although the veteran was awarded 
the maximum schedular rating for his lumbar spine disability 
under the schedular criteria then in effect, the claim 
remained on appeal as the issue of extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b) 
allowed an additional benefit for consideration.  See Moyer 
v. Derwinski, 2 Vet. App. 289 (1992) (VA must consider the 
provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).  The Board 
finds that these issues remain on appeal, and that a letter 
complying with the provisions of 38 U.S.C.A. § 5103 is 
necessary prior to any consideration of the claims by the 
Board.

The RO has adjudicated claims for service connection for 
right hip and right knee disabilities as secondary to service 
connected low back condition.  The veteran has also alleged 
that these conditions were caused and/or aggravated by his 
service connected left knee disability, see VA Form 21-4138 
received April 2003, and medications prescribed for his 
service connected bronchial asthma.  See Veteran letter dated 
May 20, 2004.  The RO has not considered these alternate 
theories of etiology claimed by the veteran.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new theory of etiology 
regarding the same underlying disorder does not result a 
"new" claim for adjudication purposes).  The RO should 
readjudicate these claims prior to any further consideration 
by the Board.  Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).

The veteran claims entitlement to a rating in excess of 30 
percent for his service connected bronchial asthma.  One 
finding independently supportive of a higher 60 percent 
rating would be at least three courses of systemic 
corticosteroids per year.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2004).  A 100 percent rating would be warranted for 
daily use of systemic high dose corticosteroids or imunno-
suppressive medications.  Id.  A November 2003 letter from 
Dr. Rodriguez indicates that the veteran has an open 
prescription for 4 mg. of Medrol twice per day (Bid).  Medrol 
is a brand name for methylprednisone which is a parenteral 
corticosteroid.  DRUG INFORMATION HANDBOOK FOR PHYSICIAN 
ASSISTANTS 1999-2000 593 (1999).  Dr. Rodriguez also reports 
prescriptions of TheoDur, Volmax, Singulair, Proventil, 
Albuterol, Advair and antibiotics as needed as necessary 
prescriptive treatment, and opines that the veteran's chronic 
and persistent respiratory condition renders him unable to 
perform any gainful work.

Based upon the above, the Board requires complete VA and 
private prescription records for the veteran since November 
2002 in order to assess the types, frequency and dosages of 
his medication usage to treat his bronchial asthma.  The 
veteran has reported treatment at the VA Hospital in Rio 
Piedras, but it does not appear that complete records have 
been associated with the claims folder.  The RO should 
clarify the approximate date(s) of the veteran's treatment at 
the VA Hospital in Rio Piedras, and any other VA facility, 
and associate those records with the claims folder.  The RO 
should take the appropriate steps to obtain complete clinic 
records from Hato Rey Orthopedic Associates, Instituto de 
Enfermedades Pulmonares, Dr. Phillip Bonneaux, Dr. Ruben 
Rodriguez, M.D., and Dr. Francisco J. Carlos, M.D.  The 
veteran should also be requested to identify the facility, or 
facilities, wherein he has received emergency room treatment 
for his asthmatic attacks.

Upon receipt of those records, the Board requires VA 
pulmonary examination, based upon review of the claims 
folder, in order to assess the current severity of the 
veteran's bronchial asthma.  Medical opinion is required in 
order to assess whether the veteran requires daily use of 
systemic (oral or parenteral) high dose corticosteroids OR 
immuno-suppressive medications in order to treat his 
bronchial asthma, and whether the service connected bronchial 
asthma and allergic rhinosinusitis prevents him from securing 
and maintaining substantially gainful employment.  The 
veteran has a combined 80% rating for service connected 
disability, and the Board believes that general medical 
examination and opinion is also necessary in order to 
determine whether the cumulative affect of the veteran's 
disabilities prevents him from securing and maintaining 
substantially gainful employment.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran a letter 
advising him of the following:
a) notify him of the duty to assist and 
notify provisions of 38 U.S.C.A. §§ 5103 
and 5103A, as well as 38 C.F.R. § 3.159, 
in substantiating his claims for higher 
initial evaluations for thoracolumbar and 
left ankle disabilities;
b) notify him of the provisions of 38 C.F.R. 
§ 3.321(b); and 
c) notify him to submit all evidence in his 
possession that he believes may be relevant 
to his claims.

2.  The RO should take the following action with 
respect to obtaining records in the possession of 
a federal agency:
a) clarify with the veteran his approximate 
date(s) of treatment at the VA Hospital in 
Rio Piedras and any other VA facility;
b) ask the veteran whether he has filed a 
claim for disability benefits with the 
Social Security Administration;
c) obtain all identified records in the 
possession of a federal agency, to include 
a list of all of the veteran's VA 
prescribed medications since November 
2002.

3.  The RO should take the following action with 
respect to obtaining records in the possession of 
a private custodian of records:
a) obtain complete clinic records, including 
progress notes and visitation records, 
from Hato Rey Orthopedic Associates, 
Instituto de Enfermedades Pulmonares, and 
Drs. Phillip Bonneaux, Ruben Rodriguez, 
and Francisco J. Carlos;
b) request the veteran to identify the 
facility, or facilities, wherein he has 
received emergency room treatment for his 
asthmatic attacks; and
c) obtain a list of all of the veteran's 
privately prescribed medications since 
November 2002.

4.  Upon completion of the above, the veteran 
should then be afforded a comprehensive VA 
pulmonary examination to determine the extent and 
severity of his service connected bronchial 
asthma.  The claims folder should be made 
available to the examiner for review before 
examination.  All necessary tests and studies, 
including pulmonary function testing (PFT), 
should be performed and clinical manifestations 
should be reported in detail.  The examiner must 
also provide opinion on the following questions:
a) identify all medications prescribed for 
treatment of bronchial asthma which are 
deemed a corticosteroid and/or an immuno-
suppressive medication;
b) whether treatment for the veteran's 
bronchial asthma requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids OR immuno-suppressive 
medications; and
c) whether symptoms attributable to the 
veteran's service connected bronchial 
asthma and rhinosinusitis renders him 
incapable of obtaining and maintaining 
substantially gainful employment.

5.  The veteran should also be afforded VA 
general medical examination in order to determine 
whether his service connected disabilities 
prevent him from obtaining and securing 
substantially gainful employment.  The claims 
folder should be made available to the examiner 
for review before examination.  Following 
examination, the examiner should provide opinion 
on the following question:
whether the cumulative effects of the 
veteran's service connected thoracolumbar 
spine disability, bronchial asthma, left 
knee disability, allergic rhinosinusitis and 
left ankle disability renders him incapable 
of obtaining and maintaining substantially 
gainful employment?

6.  Thereafter, the RO should readjudicate the 
claims on appeal.  In so doing, the RO should 
consider the provisions of 38 C.F.R. § 3.321(b) 
in adjudicating the disability rating claims.  If 
any benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995). The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


